                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

  WILLIAM SCHNEIDER,                              )
                                                  )
                Plaintiff,                        )
                                                  )
  v.                                              )          No. 3:18-CV-00447-JRG-DCP
                                                  )
  THOMAS KELLY, TOSHIA                            )
  RIDENOUR, JEFF BEARD, and                       )
  DARIUS YOUNG,                                   )
                                                  )
                Defendants.                       )

                                   MEMORANDUM OPINION

        This is a pro se prisoner’s complaint for violation of 42 U.S.C. § 1983. Defendants Kelly,

 Ridenour, and Beard have filed a motion seeking summary judgment in their favor due to

 Plaintiff’s failure to exhaust his administrative remedies for the claims in his complaint as required

 by the Prison Litigation Reform Act (“PLRA”) [Doc. 44]. Plaintiff has not filed a response thereto,

 and his time for doing so has passed. See E.D. Tenn. L.R. 7.1. Upon consideration of the

 pleadings, the competent evidence, and the applicable law, the Court finds that this motion [Id.]

 should be GRANTED.           Also, for the reasons set forth below, Defendant Young will be

 DISMISSED without prejudice pursuant to Rule 4(m) of the Federal Rules of Civil Procedure.

 Accordingly, this action will be DISMISSED without prejudice, as no Defendant or claims will

 remain.

        I.      MOTION FOR SUMMARY JUDGMENT

                A. STANDARD

        Rule 56(a) of the Federal Rules of Civil Procedure provides that “[t]he court shall grant

 summary judgment if the movant shows that there is no genuine dispute as to any material fact and

 the movant is entitled to judgment as a matter of law.” In ruling on a motion for summary



Case 3:18-cv-00447-JRG-DCP Document 54 Filed 06/02/20 Page 1 of 5 PageID #: 204
 judgment, the court must draw all reasonable inferences in favor of the nonmoving party. McLean

 v. 988011 Ontario Ltd, 224 F.3d 797, 800 (6th Cir. 2000). As such, the moving party has the

 burden of conclusively showing the lack of any genuine issue of material fact. Smith v. Hudson,

 600 F.2d 60, 63 (6th Cir. 1979).

        To successfully oppose a motion for summary judgment, “the non-moving party . . . must

 present sufficient evidence from which a jury could reasonably find for him.” Jones v. Muskegon

 Cnty., 625 F.3d 935, 940 (6th Cir. 2010). However, a district court cannot grant summary

 judgment in favor of a movant simply because the adverse party has not responded. Stough v.

 Mayville Cmty. Sch., 138 F.3d 612, 614 (6th Cir. 1998). Rather, the court is required to, at a

 minimum, examine the motion to ensure that the movant has met its initial burden. Id. In doing

 so, the court “must not overlook the possibility of evidentiary misstatements presented by the

 moving party.” Guarino v. Brookfield Twp. Trs., 980 F.2d 399, 407 (6th Cir. 1992). The court

 must “intelligently and carefully review the legitimacy of [] an unresponded-to motion, even as it

 refrains from actively pursuing advocacy or inventing the riposte for a silent party.” Id.

                B. COMPLAINT ALLEGATIONS

        Plaintiff alleges that on August 14, 2018, Defendants Kelly, Beard, and Young assaulted

 him, and Defendant Ridenour witnessed these assaults but did not intervene [Doc. 1 at 3–4].

                C. ANALYSIS

        The PLRA provides that “[n]o action shall be brought with respect to prison conditions

 under section 1983 of this title, or any other Federal law, by a prisoner confined in any jail, prison,

 or other correctional facility until such administrative remedies as are available are exhausted.”

 42 U.S.C. § 1997e(a). This prerequisite requires “proper exhaustion” of prisoners’ administrative

 remedies for all claims. Woodford v. Ngo, 548 U.S. 81, 93 (2006). As such, prisoners must



                                                   2

Case 3:18-cv-00447-JRG-DCP Document 54 Filed 06/02/20 Page 2 of 5 PageID #: 205
 complete “the administrative review process in accordance with the applicable procedural rules,

 including deadlines, as a precondition to bringing suit in federal court.” Id. at 88.

        To properly exhaust his claims, a prisoner must utilize every step of the prison’s procedure

 for resolving his grievance and follow the “‘critical procedural rules’” in a manner that allows

 prison officials to review and, where necessary, correct the issues set forth in the grievance “‘on

 the merits.’” Troche v. Crabtree, 814 F.3d 795, 798 (6th Cir. 2016) (quoting Woodford, 548 U.S.

 at 81, 95)). “There is no uniform federal exhaustion standard [and] [a] prisoner exhausts his

 remedies when he complies with the grievance procedures put forward by his correctional

 institution.” Mattox v. Edelman, 851 F.3d 583, 590 (6th Cir. 2017).

        In his sworn complaint, Plaintiff admits that there is a prisoner grievance procedure at the

 Morgan County Correctional Complex (“MCCX”), where he has been incarcerated at all times

 relevant to this matter, and alleges that he presented the facts relating to his complaint in that

 prisoner grievance procedure but had not received a response thereto [Doc. 7 at 2]. However, this

 contention is contradicted by the affidavit of John Evans, Grievance Chairperson for MCCX,

 which Defendants filed in support of their motion for summary judgment, in which Mr. Evans

 testifies that Plaintiff only submitted one grievance after the 2018 incident underlying Plaintiff’s

 complaint and this grievance had nothing to do with the incident underlying the complaint or any

 Defendant named in this action [Doc. 49 at 15–16]. Mr. Evans also attached sworn copies of

 Plaintiff’s grievance records supporting this testimony [Id. at 29–36].

        Defendants also filed proof that the applicable grievance procedure at MCCX at the time

 of the incident underlying Plaintiff’s complaint required inmates to file a grievance within seven

 days of the incident underlying the grievance [Id. at 17–18]. Thus, even accepting as true

 Plaintiff’s testimony that he filed multiple grievances regarding the incident underlying his

 complaint, the undisputed record establishes that these grievances did not comply with the


                                                   3

Case 3:18-cv-00447-JRG-DCP Document 54 Filed 06/02/20 Page 3 of 5 PageID #: 206
 applicable grievance procedures, as Plaintiff specified that he filed his first grievance regarding

 the incident underlying his complaint approximately thirty to forty-five days after the incident and

 that the responses he got to these grievances stated that they were filed too late [Id. at 7–8].

          Accordingly, Defendants Kelly, Ridenour, 1 and Beard have met their burden to establish

 that the proof in the record establishes that no reasonable jury could find that Plaintiff properly

 exhausted his available administrative remedies for the incident underlying his complaint prior to

 filing the instant suit as the PLRA requires, and they are entitled to summary judgment.

          II.      DEFENDANT YOUNG

          On November 30, 2018 a summons for Defendant Young was returned “unexecuted” with

 a notation indicating that this Defendant was “not employed” at MCCX, the address to which it

 was sent [Doc. 15 at 1; Doc. 15-1 at 1]. Although Plaintiff never requested issuance of another

 summons or provided any additional information for this Defendant, on April 3, 2020, the Court

 entered an order requiring the Attorney General for the State of Tennessee to provide any

 information to which he had access that may help the United States Marshal to effectuate service

 on Defendant Young and stating that this information should be filed under seal with the Court

 within ten (10) days after entry of that order [Doc. 50 at 1–2]. The Court also notified Plaintiff

 that if the United States Marshal was unable to serve Defendant Young pursuant to that order, this

 Defendant would be dismissed without prejudice pursuant to Rule 4(m) of the Federal Rules of

 Civil Procedure [Id. at 2].

          In response to this order, the Attorney General filed a notice with the Court indicating that

 no individual named Darius Young has been employed by the Tennessee Department of Correction



          1
            Defendant Ridenour also presented undisputed proof that she does not match Plaintiff’s sworn description
 of the female individual he alleges in his complaint witnessed the relevant assaults on him but did not intervene [Doc.
 49 at 9–11, 12–14]. Regardless, however, as the undisputed proof in the record establishes that Plaintiff did not
 exhaust his available administrative remedies as to any Defendant, the Court will grant Defendants’ motion for
 summary judgment on this ground.

                                                           4

Case 3:18-cv-00447-JRG-DCP Document 54 Filed 06/02/20 Page 4 of 5 PageID #: 207
 [Doc. 51]. Accordingly, despite the best efforts of Plaintiff, the United States Marshals Service,

 the Court, and the Attorney General, no service has been accomplished for this Defendant. Thus,

 Defendant Young will be DISMISSED without prejudice pursuant to Rule 4(m).

        III.    CONCLUSION

        For the foregoing reasons, Defendants’ motion for summary judgment [Doc. 44] will be

 GRANTED, Defendant Young will be DISMISSED without prejudice, and this action will be

 DISMISSED without prejudice.

        Further, the Court CERTIFIES that any appeal from this decision would not be taken in

 good faith, and that Plaintiff should be DENIED leave to proceed in forma pauperis on any

 subsequent appeal.

        AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

        ENTER:



                                                     s/J. RONNIE GREER
                                                UNITED STATES DISTRICT JUDGE




                                                 5

Case 3:18-cv-00447-JRG-DCP Document 54 Filed 06/02/20 Page 5 of 5 PageID #: 208
